FILED 

                                                             FEB. 27, 2014 

                                                     In the Office of the Clerk of Court 

                                                   W A State Court of Appeals, Division III 





  COURT OF APPEALS, DIVISION III, STATE OF 

              WASHINGTON 

ANTHONY J. PREDISIK and                          )     No. 31176·7·111
CHRISTOPHER KATKE,                               )
                                                 )
                 Appellants,                     )
                                                 )     ORDER GRANTING
          v.                                     )     MOTIONS TO PUBLISH
                                                 )
SPOKANE SCHOOL DISTRICT NO. 81,                  )

                                                 )

                 Respondent.                     )


       The court has considered the appellants' motion to publish, the respondent's

motion to publish, and the City of Fife's third party motion to publish the court's opinion

filed on January 23, 2014, and is of the opinion the motions should be granted.

Therefore,

       IT IS ORDERED that the motions to publish are granted. The opinion filed by the

court on January 23,2014, shall be modified on page 1 to designate it is a published

opinion and on page 10 by deletion of the following language:
No. 31176-7-111
Predisik v. Spokane Sch. Dist. No. 81


             A majority of the panel has determined this opinion will not be
      printed in the Washington Appellate Reports, but it will be filed for public
      record pursuant to RCW 2.06.040.

      DATED:

      PANEL:        Judges Kulik, Brown, and Fearing 


      FOR THE COURT: 


                                                  ~1I1J1.t..tJ· ..~
                                                 LAUREL H. SIDDOWAY
                                                 ACTING CHIEF JUDGE




                                            2

                                                                    FILED 

                                                               JAN. 23,2014 

                                                       In the Office of the Clerk of Court 

                                                     W A State Court of Appeals, Division III 




         IN THE COURT OF APPEALS OF THE STAlE OF WASlllNGTON 

                            DMSION THREE 


ANTHONY J. PREDISIK and                      )         No,· 31176-7-ill
CHRISTOPHERKATKE,                            )
                                             )
                      Appellants,            )
                                             )         UNPUBLISHED OPINION
             v,                              )
                                             )
SPOKANE SCHOOL DISTRICT NO. 81,              )
                                             )
                      Respondent.            )

      KULIK, J. - Anthony Predisik and Christopher Katke are teachers in the Spokane

School District who were placed on administrative leave pending investigations into

alleged misconduct. The District received PRA1 requests for information regarding the

allegations against the teachers. Consequently, the District notified the teachers ofthe

specific documents that it would be disclosing. Mr. Predisik and Mr. Katke filed a

lawsuit to enjoin disclosme, claiming that the records are exempt from disclosure under

RCW 42.56.230(3), as personal information maintained in an employee's file, and under

RCW 42.56.240(1), as investigative records compiled by an investigative agency. The


       1 Public   Records Act, chapter 4~.56 RCW.
No. 31176-7-II1
Predisik v. Spokane Sch. Dist. No. 81


trial court determined that the records were not subject to an exemption to the PRA. The

court ordered disclosure with the teachers' names redacted from the records. Mr. Predisik

and Mr. Ka*e appeal. _We affIrm the trial court.

                                        . FACTS .

       Mr. Predisik. Mr. Predisik worked as a counselor at Shadle Park High School in

the Spokane School District. In November 2011, the District placed Mr. Predisik on

administrative leave pending an investigation into allegations of misconduct. Mr.

Predisik denies the allegations.

       In March 2012, a reporter for The Spokesman-Review requested a copy of Mr.

Predisik's administrative leave letter from the District. The District informed Mr.

Predisik that it intended to disclose the letter in response to the PRA request. Mr.

Predisik fIled a lawsuit seeking to enjoin disclosure of the requested document.

       In May 2012, the District informed Mr. Predisik that it received another records

request, this time from a reporter at KREM 2 News. Generally stated, the reporter

requested information on all district employees on administrative leave, the names ofthe

employees, and the reason for the administrative leave ifthe leave was related to

misconduct. The District told Mr. Predisik that documents that mention his name were




                                             2

No. 31176-7-II1
Predisik v. Spokane Sch. Dist. No. 81


within the purview of the KREM 2 reporter's request. Mr. Predisik also sought to enjoin

the disclosure ofthese requested documents.

       Mr. Katke. Mr. Katke worked as a teacher at .
                  .    ".-                    ' GloverMiddle School in the
                                                               .  .~   ..   ,




sp~kari~school Distri~t.'On January 11, the Districtplaced Mr. Katke on administrative.
leave pending an investigation into allegations of"misconduct. Mr. Katke denies the

allegations.

       In May 2012, the District informed Mr. Katke of the records request from the

KREM 2 reporter. The District informed Mr. Katke that the KREM 2 request included

documents that mentioned Mr. Katke.

       Also in May 2012, a reporter from The Spokesman-Review requested from the

District any documents related to the investigation into the allegations against Mr. Katke,

his resignation, and/or any determination on the investigation. The District informed Mr.

Katke of this request. In response, Mr. Katke filed a lawsuit seeking to enjoin disclosure

ofthe requested documents.

       Procedural Facts. The District identified three documents for disclosure. One

document is an administrative leave letter concerning Mr. Predisik. The other two

documents are payroll spreadsheets created in response to KREM 2's request.




                                              3

No. 31176-7-III
Predisik v. Spokane Sch. Dist. No. 81


       The trial court consolidated Mr. Predisik's and Mr. Katke's cases. A hearing was

held and the trial court reviewed the requested records in camera. The trial court

determined the teachers had a right to privacy in their respected identities in connection

with the allegations against them. The court also determined that the public had a

legitimate concern in the procedural steps being taken by the District in investigations

into the a;l1egations. Accordingly, the trial court ordered the District to disclose the

requested records with Mr. Predisik's and Mr. Katke's names redacted to preserve their

right to privacy. The teachers appeal.

                                         ANALYSIS

       This court reviews decisions under the PRA de novo. RCW42.56.550(3).

       The PRA "is a strongly worded mandate for broad disclosure of public records."

Hearst Corp. v. Hoppe, 90 Wash. 2d 123, 127,580 P.2d 246 (1978). The purpose of the

PRA is to provide full access to nonexempt public records. Am. Civil Liberties Union v.

Blaine Sch. Dist. No. 503,86 Wn. App. 688, 695,937 P.2d 1176 (1997).

       A party seeking to enjoin production of documents under the PRA bears the

burden ofproving that an exemption to the statute prohibits production in whole or part.

Spokane Police Guild v. Liquor Control Bd., 112 Wn.2d 30,35, 769 P.2d 283 (1989).

The PRA exemptions "protect certain infonnation o~ records from disclosure" and "are


                                              4

No. 31 176-7-II1
Predisik v. Spokane Sch. Dist. No. 81


provided solely to protect relevant privacy rights ... that sometimes outweigh the PRA's

broad policy in favor of disclosing public records." Resident Action Council v. Seattle

Hous~   Au,th., 177 Wn.2d 417,432,300 P.3d 376 (2013). However, exemptions under the
                                       .-'
PRA.lU'e to be.narroWI)" 'coristrued to assure -that the public interest will be protected.

RCW 42.56.030.

        RCW 42.56.230(3) exempts disclosure of "[p]ersonal information in files

maintained for employees ... of any public agency to the extent that No. 31 I76-7-III
Predisik v. Spokane Sch. Dist. No. 81


and Mr. Katke to establish a right to privacy in their identities and the records, and that

disclosure oftheir identities and the records would violate their right to privacy.

       Generally, the right to privacy applies "only to the intimate details of one's

personal and private life."· Spokane Police Guild, 112 Wash. 2d at 38. Under thePRA, a

person's right to privacy "is invaded or violated only if disclosure of information about

the person: (1) Would be highly offensive to a reasonable person, and (2) is not of

legitimate concern to the public."RCW 42.56.050. It is not enough that the disclosure of

personal information may cause embarrassment to the public official or others.

RCW 42.56.550(3). Even if the disclosure of the information would be offensive to the

employee, it shall be disclosed if there is a legitimate or reasonable public interest in the

disclosure. Tiberino v. Spokane County, 103 Wash. App. 680, 689, 13 PJd 1104 (2000).

       "[W]hen a complaint regarding misconduct during the course ofpublic

employment is substantiated or results in some sort of discipline, an employee does not

have a right to privacy in the complaint." Btdlevue John Does 1-11 v. Bellevue Sch. Dist.

No. 405, 164 Wn.2d 199,215, 189 P.3d 139 (2008). However, "[w]hen an allegation is

unsubstantiated, the teacher's identity is not a matter of legitimate public concern." Id. at

221. Teachers have a right to privacy in their identities when the complaint involves

.unsubstantiated or false allegations because these allegations concern matters involving


                                              6

No. 31176-7-III
Predisik v. Spokane Sch. Dist. No. 81


the private lives ofteachers and are not specific instances of misconduct during the'

course of employment. Id. at 215.

       When fl: docwnent does not detail the unsubstantiated misconduct and a teacher is
,                       '   .   ,    ,




~ot disCiplfu~d or subject to anyrestrictiori, the name of the teacher should be redacted .

beforeJUsc1Psure. Id. at 226-27. "This result protects the public interest in overseeing

school districts' responses to allegations ... and the teacher's individual privacy rights."

Id. at 227., Redaction of the name transforms a record from one that would be highly

offensive if disclosed th one that is not highly offensive if disclosed. Id. at 224.

       Mr. Predisik and Mr. Katke have a right to privacy in their identities, and their

right to privacy will be violated ifthe records are disclosed without redacting their names.

The teachers have a right to privacy in their identities because the misconduct alleged in

the record has not yet been substantiated. The disclosure of their identities in connection

to the unsubstantiated allegations could be highly offensive and is not ofpublic concern.

See id. at 220-21. While Bellevue John Does addresses unsubstantiated allegations of

sexual misconduct, disclosure of unsubstantiated allegations of other types of misconduct

can be offensive because it also subjects the teacher to gossip and ridicule without a

finding of wrongdoing. See id.




                                              7

No. 31176-7-111
Predisik v. Spokane Sch. Dist. No. 81


       However, Mr. Predisik's and Mr. Katke's right to privacy can be protected by

redacting their names from the records. Absent infonnation regarding Mr. Predisik's and

'Mr. K.atke's identities, disclosure of the requested records does not violate the teachers'

right to privacy; The administrative leave letter and the spreadsheets are not highly

offensive when identifying infonnation is redacted. See id. at 224. Also, the public has a

legitimate interest in the administrative leave letter and spreadsheets, even when the

allegations of misconduct have not been substantiated and the teachers' names are

redacted. The public has a legitimate interest in seeing that a government agency

conducts itself fairly and uses public funds responsibly. Tiberino, 103 Wash. App. at 690

(quoting Yakima Newspapers, Inc. v. City o/Yakima, 77 Wash. App. 319, 328, 890 P.2d
554 (1995)). "The public can continue to access documents concerning the nature of the

allegations and reports related to the investigation and its outcome, all of which will allow

concerned citizens to oversee the effectiveness of the school district's responses. The

identities of the accused teachers will simply be redacted to protect their privacy

interests." Bellevue John Does, 164 Wash. 2d at 221. Mr. Predisik an~ Mr. Katke do not

have a privacy interest in the redacted records because the remaining infonnation in the

records is not highly offensive and the public has a legitimate concern in the District's

operations.



                                              8

      No. 31176-7-III
      Predisik v. Spokane Sch. Dist. No. 81


             Mr. Predisik and Mr. Katke contend that disclosure of the redacted records still

      violates their right to privacy because the public could figure out their identities in the

'>.   redact~d records.   The records requests served on the District specifically identified the
                          >   ~. (j ",'r ,

             ,                 "




      teachers as the" subject ofthe request. The teachers' contention fails. Production of a 


      redacted record is permitted even though redaction is insufficient to protect the person's

      identity. See Koenigv. City a/Des Moines, 158 Wash. 2d 173, 182-83, 142 P.3d 162

      (2006). Nonexempt information in a record must be produced, even if disclosure of this

      information would result in the court's inability to protect the. identity of an individual.

      See Bainbridge Island Police Guild v. City a/Puyallup, 172 Wash. 2d 398, 417-18, 259 P.3d
190 (2011). In Bainbridge, the court recognized that the circumstances ofa public record

      request may result in others figuring out the identity of the individual whose name has

      been redacted to protect his privacy interest. Id. at 418. Still, the court held that even

      though the individual's identity must be redacted, the requested records must be disclosed

      because they were not statutorily exempt under the PRA. Id. Here, the redacted records

      are not exempt even though it is possible for a third party to conclude that Mr. Predisik or

      Mr. Katke is the subject of the records.

             As previously stated, both the employee personal information exemption in

      RCW 42.56.230(3) and the investigative records exemption in RCW 42.56.240(1) hinge


                                                     9

No. 31176-7-111
Predisik v. Spokane Sch. Dist. No. 81


on whether Mr. Predisik's and Mr. Katke's right to privacy would be violated by

disclosure. We conclude that Mr. Predisik and Mr. Katke do not have a privacy interest

in :the redacted records. Therefore, an examination into the other requirements of these

exemptions is-not needed. The redacted records are not exempt from disclosure under

RCW 42.56.230(3) or RCW 42.56.240(1).

       We afftrm the trial court.

       A majority of the panel has determined this opinion Will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:




Brown, 1.                                 Fearin;{ )~
                                                 ~



                                            10